DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/30/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejections of claims 18, 20 and 23 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9, 12-18, 20, 21, and 23
Withdrawn claims: 				25 and 27
Previously cancelled claims: 		10, 11, 19, 22, 24, 26, and 28-42
Newly cancelled claims:			None
Amended claims: 				1, 18, 20, and 23
New claims: 					None
Claims currently under consideration:	1-9, 12-18, 20, 21, and 23
Currently rejected claims:			1-9, 12-18, 20, 21, and 23
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 112(b)
Claim 1 recites "the ratio between the conductivity in mS/cm and the total amount of protein in %w/w relative to the total weight of the whey protein solution " and “the UF permeate conductivity of the whey protein solution is at most 7 mS/cm”.  Due to the lack of any temperature at which conductivity is measured, neither the ratio between the conductivity and the total amount of protein nor the conductivity of the whey protein solution can be determined and therefore, the claim is indefinite.

Claim Rejections - 35 USC § 103
Claims 1, 4-9, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maté (Maté, J.I., Krochta, J.M., “β-Lactoglobulin Separation from Whey Protein Isolate on a Large Scale”, 1994, Journal of Food Science, vol. 59, No. 5, pages 1111-1114) in view of Nilsson (US 5,719,048).
Regarding claim 1, Maté teaches a method of preparing an edible composition comprising beta-lactoglobulin (BLG) in isolated form (page 1111, column 1, paragraph 4 under “Introduction”), the method comprising the steps of providing a whey protein solution comprising BLG and additional proteins (corresponding to 15% whey protein  solution made from whey protein isolate comprising more than 95% total protein of which less than 70% is BLG) (Fig. 1 on page 1111; page 1113, column 1, paragraph 6); separating the BLG from the non-BLG proteins through ultracentrifugation (Fig. 1 on page 1111); adjusting the pH so that the whey protein solution has a pH of 5.3, which is the isoelectric point of the BLG; and subjecting the whey protein solution to diafiltration until its conductivity reaches 0.9 mS/cm (page 1113, column 1, paragraph 6).  Although Maté discloses the conductivity of the whey protein solution, the ratio between the prima facie obvious”.  See MPEP 2144.04.IV(C).  In the case of the omission of ultracentrifugation or in the case of performing ultracentrifugation as part of step (c), the whey protein solution comprises BLG in an amount of less than 70% relative to the total amount of protein (Figure 1 on page 1111).  Maté does not teach that the whey protein solution is supersaturated with 
 However, Nilsson teaches that the use of low conductivity and pH around the isoelectric point, known as the salting-in method, is not a new method for crystallization of proteins. Nilsson teaches that this technique is often used in the preparation of crystals from highly purified protein solutions, but that it is adaptable to working on impure solutions (column 1, lines 36-55) and that supersaturated solutions are commonly used in the process (column 2, lines 26-27).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté by using a supersaturated solution to crystallize proteins in a salting-in mode as taught by Nilsson.  Since Maté teaches a method for isolating BLG using a solution comprising BLG and subjecting it to low conductivity and pH around the isoelectric point of BLG, a skilled practitioner would readily recognize that the solution of BLG in Maté would form BLG crystals when it enters this salting-in mode since Nilsson teaches that this process is well-known in the art.  Furthermore, the practitioner would readily recognize that a solution supersaturated with BLG would be part of this process since supersaturated solutions are commonly used in this process.  For these reasons, the claimed supersaturated whey protein solution and the claimed crystallization of BLG in salting–in mode is rendered obvious.   
Regarding claim 4, 
Regarding claim 5, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution of step (a) comprises at most an amount approaching 30% additional whey protein relative to the total amount of protein (corresponding to whey protein isolate comprising more than 95% total protein wherein less than 70% of the total protein is BLG) (Figure 1 on page 1111).  It also teaches that alpha-lactalbumin (ALA) and bovine serum albumin (BSA) are the additional proteins, wherein ALA is found in larger concentration than BSA (Figures 5 and 6 on page 1112).  Although the concentration of ALA is not specified in Maté, the disclosed concentration of additional proteins in an amount approaching 30% of the total amount of protein and the disclosure of more ALA than BSA being present at least suggests a concentration range of ALA that overlaps the claimed range, thereby rendering it obvious. 
Regarding claim 6, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution of step (a) comprises at most an amount approaching 30% additional whey protein relative to the total amount of protein (corresponding to whey protein isolate comprising more than 95% total protein wherein less than 70% of the total protein is BLG) (Figure 1 on page 1111), which overlaps the claimed content range. 
Regarding claim 7, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution of step (a) comprises BLG in an amount of less than 70% of the total protein content (Figure 1 on page 1111), which overlaps the claimed content range.
Regarding claim 8, 
Regarding claim 9, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution comprises whey protein isolate (Figure 1 on page 1111).  It also discloses that whey protein concentrate is a good source of whey protein (page 111, column 1, paragraph 1) which at least suggests that it is also suitable for the disclosed method.
Regarding claim 12, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution is prepared by subjecting a whey protein feed to ultrafiltration or ion-exchange (page 1111, column 1, paragraph 1 under “Introduction”) to produce whey protein isolate having more than 95% protein (Figure 1 on page 1111).  The processes of ion-exchange and ultrafiltration involve adjusting the pH, reducing the conductivity, and increasing the protein concentration as non-protein elements such as sugars, water, and salt are removed from the whey.
Regarding claim 13, Maté teaches the invention as disclosed above in claim 12, including the whey protein solution is prepared by subjecting a whey protein feed to ultrafiltration or ion-exchange (page 1111, column 1, paragraph 1 under “Introduction”) to produce whey protein isolate having more than 95% protein (Figure 1 on page 1111).  The processes of ion-exchange and ultrafiltration involve adjusting the pH as non-protein elements such as sugars, water, and salt are removed from the whey.
Regarding claim 14, Maté teaches the invention as disclosed above in claim 12, including the whey protein solution is prepared by subjecting a whey protein feed to ultrafiltration or ion-exchange (page 1111, column 1, paragraph 1 under “Introduction”) to produce whey protein isolate having more than 95% protein (Figure 1 on page 1111).  
Regarding claim 16, Maté teaches the invention as disclosed above in claim 12, including the whey protein solution is prepared by subjecting a whey protein feed to ultrafiltration or ion-exchange (page 1111, column 1, paragraph 1 under “Introduction”) to produce whey protein isolate having more than 95% protein (Figure 1 on page 1111).  The processes of ion-exchange and ultrafiltration involve increasing the protein concentration as non-protein elements such as sugars, water, and salt are removed from the whey.
Regarding claim 17, Maté teaches the invention as disclosed above in claim 1, including a method for isolating BLG (page 1111, column 1, paragraph 4 under “Introduction”) using a solution comprising BLG and subjecting it to low conductivity and pH around the isoelectric point of BLG (page 1113, column 1, paragraph 6) wherein a skilled practitioner would readily recognize that this solution would form BLG crystals when it enters this salting-in mode since Nilsson teaches that this process is well-known in the art (column 1, lines 36-55).  Since crystals will readily form during the disclosed salting-in mode, the crystallization of BLG of step (b) involves waiting for crystallization to take place.  Also, since the solution is subsequently frozen and dried (page 1113, column 1, paragraph 5), the degree of supersaturation would be increased as the amount of protein that is able to be dissolved in the solution decreases as the temperature decreases.   
Regarding claim 18, Maté teaches the invention as disclosed above in claim 1, including freeze drying the solution to create a final product comprising more than 95% BLG (Figure 1 on page 111), which falls within the claimed solids content. 

Claims 2-4, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maté (Maté, J.I., Krochta, J.M., “β-Lactoglobulin Separation from Whey Protein Isolate on a Large Scale”, 1994, Journal of Food Science, vol. 59, No. 5, pages 1111-1114) in view of Nilsson (US 5,719,048) as applied to claim 1 above, and further in view of CHM (“Recrystallization Introduction”, September 2016, CHM 220, https://web.archive.org/web/20160912162724/http://classes.kvcc.edu/chm220/Recrystallization/prelab/introduction.htm.).
Regarding claim 2, Maté teaches the invention as disclosed above in claim 1, including an objective of the disclosed method is to obtain BLG with more than 95% purity (page 1111, column 1, paragraph 4 under “Introduction”) as functional properties of pure BLG would have less variability compared to whey protein concentrate or whey protein isolate (page 1111, column 1, paragraph 2 under “Introduction”).  As explained above in the rejection of claim 1, a skilled practitioner would readily recognize that the solution disclosed by Maté would form BLG crystals when it enters the salting-in mode since Nilsson teaches that this process is well-known in the art (column 1, lines 36-55).  Since crystals will readily form during the disclosed salting-in mode, the method of Maté forms BLG crystals.  It does not teach step (d) washing BLG crystals.
However, CHM teaches that recrystallization is a common method used to purify a sample and that the method includes washing crystals (corresponding to dissolving a solid sample into an appropriate solvent) (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté to include washing the BLG crystals as taught by CHM.  Since the 
Regarding claim 3, Maté teaches the invention as disclosed above in claim 1, including an objective of the disclosed method is to obtain BLG with more than 95% purity (page 1111, column 1, paragraph 4 under “Introduction”) as functional properties of pure BLG would have less variability compared to whey protein concentrate or whey protein isolate (page 1111, column 1, paragraph 2 under “Introduction”).  As explained above in the rejection of claim 1, a skilled practitioner would readily recognize that the solution disclosed by Maté would form BLG crystals when it enters the salting-in mode since Nilsson teaches that this process is well-known in the art (column 1, lines 36-55).  Since crystals will readily form during the disclosed salting-in mode, the method of Maté forms BLG crystals.  It does not teach step (e) of recrystallizing BLG crystals.
However, CHM teaches that recrystallization is a common method used to purify a sample and that the method includes recrystallization (corresponding to crystals of the formerly dissolved solid growing from the solution) (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté to include recrystallizing the BLG crystals as taught by CHM.  Since the objective of Maté was to produce BLG with a purity of more than 95% and that pure BLG would provide less variability than impure BLG, a skilled practitioner would readily 
Regarding claim 4, Maté teaches the invention as disclosed above in claims 2 and 3, including an objective of the disclosed method is to obtain BLG with more than 95% purity (page 1111, column 1, paragraph 4 under “Introduction) as functional properties of pure BLG would have less variability compared to whey protein concentrate or whey protein isolate (page 1111, column 1, paragraph 2 under “Introduction”).  As explained above in claim 1, a skilled practitioner would readily recognize that the solution disclosed by Maté would form BLG crystals when it enters the salting-in mode since Nilsson teaches that this process is well-known in the art (column 1, lines 36-55).  Since crystals will readily form during the disclosed salting-in mode, the method of Maté forms BLG crystals.  It does not teach step (f) of drying BLG-containing crystals derived from steps (d) or (e).
However, CHM teaches that recrystallization is a common method used to purify a sample and that the method includes drying the crystals (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté to include drying the BLG crystals as taught by CHM.  Since the objective of Maté was to produce BLG with a purity of more than 95% and that pure BLG would provide less variability than impure BLG, a skilled practitioner would readily recognize that crystals having less than 100% purity produced by the method of Maté would have their purity increased by drying them as part of the recrystallization process 
Regarding claim 20, Maté teaches the invention as disclosed above in claim 2, including the washing step (d) completely dissolves the compound to be purified at high temperature (CHM, page 2, paragraph 2) and that one type of impurity is more soluble in a solvent than the main component (CHM, page 1, paragraph 6).  As the crystal is being dissolved in the heated solvent, there will be moments where at most 80% of the initial amount of BLG crystals will be dissolved as the crystals transition from a solid to a liquid.  Also, if the BLG crystals contain impurities that are more soluble in the solvent than BLG itself, then a skilled practitioner would readily recognize that the BLG crystals do not need to be fully dissolved as the more-soluble impurities will have already been removed by their dissolution in the solvent since the method of recrystallization is known in the art.  In either case, the claim is rendered obvious.
Regarding claim 21, 
Regarding claim 23, Maté teaches the invention as disclosed above in claim 4, including drying the BLG crystals (CHM, page 1, paragraph 1).  Although CHM does not disclose a method of drying the BLG crystals, Maté taught drying the BLG crystals before recrystallization through freeze-drying (page 1113, column 1, paragraph 5) and therefore, a skilled practitioner would be motivated to use this method to dry the BLG crystals after the recrystallization process as well.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maté (Maté, J.I., Krochta, J.M., “β-Lactoglobulin Separation from Whey Protein Isolate on a Large Scale”, 1994, Journal of Food Science, vol. 59, No. 5, pages 1111-1114) in view of Nilsson (US 5,719,048) as applied to claim 12 above, and further in view of Upadhyay (Upadhyay, A.K., “How Whey Protein is Made”, November 2016, https://web.archive.org/web/20161026150835/http://us.myprotein.com/thezone/supplements/how-is-whey-protein-made/).
Regarding claim 15, Maté teaches the invention as disclosed above in claim 12, including the whey protein feed is whey protein isolate (Figure 1 on page 1111).  It does not teach the preparation of the whey protein solution involves reducing the temperature of the whey protein feed.
However, Upadhyay teaches that the process of making whey protein isolate involves pasteurization of the milk at a temperature of 70-80°C and then cooled (page 3, paragraph under “Step 4”).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté by reducing the temperature of the whey protein feed as taught by Upadhyay.  Since Maté discloses that the whey protein feed is whey protein isolate, a .

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 22, and 23 of co-pending Application No. 17/254,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claim 18 in view of co-pending claims 20, 22, and/or 23 requires features of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 1, 18, 20, and 23: Applicant amended claims 18, 20, and 23 to fully address the rejection; therefore, the rejection of claims 18, 20, and 23 are withdrawn.  Applicant amended claim 1 to include units of measurement for conductivity and the total amount of protein, but did not include a temperature at which conductivity is measured; therefore, the rejection of claim 1 is maintained.

Claim Rejections – 35 U.S.C. §103 of claims 1, 4-9, 12-14, and 16-18 over Maté and Nilsson: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the instant claims are based on the surprising finding that the whey protein beta-lactoglobulin (BLG) can be crystallized under “salting-in” conditions (e.g., low conductivity) from crude protein solutions which contain other whey proteins in addition to BLG as it was previously believed that BLG crystallization required significant purification of BLG prior to crystallization and that organic solvents should be present during the process.  Applicant stated that the claimed method is advantageous as it separates BLG from crude protein solutions and provides high purity food-safe BLG products, due in part to the absence of organic solvents such as toluene.  Applicant stated that Maté discloses obtaining BLG from a whey protein isolate using low pH, salt-based precipitation of BLG followed by ultracentrifugation to isolate BLG from other proteins, followed by diafiltration to isolate BLG from salts, and freeze-drying the final product.  Applicant argued that Maté does not contain any teachings regarding methods involving crystallization of BLG at all or any suggestion that BLG could be crystallized through crude protein solutions, as present claimed.  Applicant stated that the Examiner seems to equate the diafiltration step involving adjusting the pH and electrical conductivity of a solution containing BLG to 5.3 and 0.9 mS/cm, respectively, to step a) of the claimed method, even though the solution is not supersaturated with respect to BLG or contain BLG in an amount up to 90% w/w relative to the total amount of protein since Maté teaches a precipitation/ultracentrifugation step separating BLG from the rest of the proteins prior to performing diafiltration.  Applicant argued that, while the Examiner 
However, as described in the rejection of claim 1 above, the omission of the ultracentrifugation step of Maté that occurs prior to the diafiltration step is not necessary if one seeks to retain the additional proteins in the edible composition; therefore, its omission in the claimed method is obvious if one is able to isolate BLG from a solution containing other whey proteins.  The isolation/crystallization of BLG from a mixed solution is within the ambit of a skilled practitioner as is stated in the Nilsson reference which discloses that the same technique used to crystallize proteins in a highly purified solution is adaptable to working on impure solutions (column 1, lines 36-55).  With the omission of the ultrafiltration step separating BLG from other whey proteins, the 70% concentration of BLG with respect to total protein taught by Maté (Fig. 1 on page 1111) falls within the claimed range. In response to Maté not teaching that the solution is supersaturated with respect to BLG, this feature is taught by Nilsson which discloses that supersaturated solutions are commonly used in this process (column 2, lines 26-27); therefore, providing a solution that is supersaturated with BLG when the target protein is BLG is obvious.
Applicant stated that, even if one of skill in the art were to switch the order of the diafiltration and ultracentrifugation steps of Maté, as suggested by the Examiner, the end 
However, the discussion regarding switching the order of the diafiltration and ultracentrifugation steps provided by the Examiner on page 6 of the Non-Final Office Action is in relation to the ultracentrifugation step being performed as part of step (c) of claimed method which recites an option of separating the BLG crystals from the remaining protein solution.  In modifying the method of Maté to perform the ultracentrifugation step after the diafiltration step, BLG would be separated from the non-BLG proteins and then separated from the remaining whey protein solution through the freeze drying process to fulfill the requirements of optional step (c).  In response to the assertion that the end result of Mat-é not being BLG crystals, since Maté teaches a method for isolating BLG using a solution comprising BLG and subjecting it to low conductivity and pH around the isoelectric point of BLG, a skilled practitioner would readily recognize that the solution of BLG in Maté would form BLG crystals when it enters this salting-in mode since Nilsson teaches that salting-in is a well-known method of crystallizing proteins.
Applicant argued that the paragraph in column 1, lines 31-55 of Nilsson makes it clear that the salting-in method was only performed using highly purified protein solutions and that impurities such as other proteins were highly undesirable.  Applicant stated that Nilsson discloses using the salting-in method for crystallizing enzymes in mixtures with other proteins, whereas the presently claimed method is directed towards purification of BLG.  Applicant added that one skilled in the art would not anticipate that the 
However, Examiner points out that although BLG is not an enzyme, BLG and enzymes are both proteins.  Therefore, the disclosures regarding the salting-in method being a well-known method of crystallizing protein and that the technique is adaptable to work on impure solutions would provide sufficient basis for using a modified salting-in method as a way to crystallize BLG from an impure solution.  This statement is further supported in that Nilsson discusses modifying the method by adjusting the pH of the solution to the isoelectric point of the target protein after lowering its conductivity in order to precipitate the crystals (column 3, lines 36-41; column 2, lines 44-46) and Maté also teaches adjusting the pH of the solution to the isoelectric point of BLG after lowering the conductivity of the solution (page 1113, column 1, paragraph 6).  Therefore, the prior art at least suggests that the crystallization behavior seen in the lipase protein of Nilsson would also be seen in the BLG protein of Maté.  Since the prior art has been shown to teach all features of claims 1, 4-9, 12-14, and 16-18, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 2-4, 20, 21, and 23 over Maté, Nilsson, and CHM: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that CHM is not alleged to provide any more guidance as to the method recited in independent claim 1 and does not remedy the deficiencies of Maté and Nilsson; 
However, Maté and Nilsson have been shown to teach all features of claim 1 while CHM continues to teach the additional features of claims 2-4, 20, 21, and 23.  Therefore, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 15 over Maté, Nilsson, and Upadhyay: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Upadhyay is not alleged to provide any more guidance as to the method recited in independent claim 1 and does not remedy the deficiencies of Maté and Nilsson; therefore, claim 15 is patentable by reason of dependency (Applicant’s Remarks, page 11, paragraph –page 12, paragraph 1).
However, Maté and Nilsson have been shown to teach all features of claim 1 while Upadhyay continues to teach the additional features of claim 15.  Therefore, Applicant’s arguments are unpersuasive and the rejection of the claim is maintained as written herein.

Double Patenting Rejections – claim 1 over claims 18, 20, 22, and 23 of co-pending Application No. 17/254,748 (reference application): Per the request of the Applicant (Applicant’s Remarks, page 12, paragraph 2), the rejection will be held in abeyance until allowable subject matter is indicated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791